DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-13 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
A Note Regarding The Claims
The claims filed September 3, 2021 do not accurately reflect changes made to the previously filed claims, which were filed May 5, 2021. Because the inaccuracies do not affect the scope of the claimed subject matter, applicant’s response filed September 3, 2021/September 22, 2021 is being treated on the merits. 
In applicant’s response filed May 5, 2021, claim 1 recited “each rotor each rotor” at line 14. Thus, the Final Rejection mailed July 9, 2021 objected to claim 1. In applicant’s response filed September 3, 2021, applicant contended that in the claims filed May 5, 2021, claim 1 did not recite “each rotor each rotor.” Also in applicant’s response filed September 3, 2021, claim 1 was not appropriately marked up to reflect the changes made to the claims filed May 5, 2021. The relevant sections are provided below:


Portion of claim 1 filed May 5, 2021

    PNG
    media_image1.png
    105
    571
    media_image1.png
    Greyscale

Portion of claim 1 filed September 3, 2021

    PNG
    media_image2.png
    102
    565
    media_image2.png
    Greyscale

Again, because the inaccuracies do not affect the scope of the claimed subject matter, applicant’s response filed September 3, 2021/September 22, 2021 is being treated on the merits. Applicant is reminded, however, that amendments to a claim must be made by rewriting the entire claim with all changes. 37 C.F.R. 1.121; MPEP 714. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
established at variable angle tilted away at an equal but opposite fore and aft angle…. Each rotor in at least one other rotor pair is established at a variable angle tilted away at an equal but opposite left and right angle….” (emphasis added). This subject matter, however, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed. While the specification describes each rotor being a “variable-pitch rotor” (e.g., ¶ [0019]), it is referring to changing the pitch of the rotor blades, e.g., using cyclic or collective control. The specification invariably describes each rotor being fixedly mounted to the support booms at a specific angle. See, e.g., applicant’s specification at ¶¶ [0019], [0022], [0059]-[0064], [0076], [0077]-[0079], [0081]-[0082]. Thus, claim 1 and dependent claims 2-4 and 6-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0167776 to Shaw (“Shaw”).
Regarding claim 1, Shaw discloses an aircraft capable of fixed-wing and rotor flight modes (claim 1; FIGS. 23A-23B, see also FIGS. 25A-25C), the aircraft comprising: 
a fuselage wherein the fuselage includes a front portion and a rear portion and wherein the fuselage includes a longitudinal axis (364) of the aircraft see also FIGS. 25A-25C); 
a wing (362) coupled to the fuselage (¶ [0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C).
a first support boom (358, ¶ [0133], FIGS. 23A-23B; see also FIGS. 25A-25C) coupled to the wing and a second support boom (358, ¶ [0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C) coupled to the wing wherein the fuselage is positioned equidistant between the first support boom and the second support boom and wherein the first support boom and the second support boom are parallel to the longitudinal axis; 
a propulsion system (360) configured to provide thrust substantially aligned with the longitudinal axis  (¶ [0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C); and 
a rotor array (356) distributed among the first support boom and the second support boom (¶¶ [137], [0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C) wherein the rotor array provides substantially vertical thrust and wherein each rotor includes a mechanism to change rotor pitch angle and the rotor attitude (¶¶ [0019], [0096], [0133]) and wherein the rotor array includes two or more rotor pairs, each rotor pair having a first rotor on the first support boom and a second rotor on the second support boom ([0133], FIGS. 23A-23B; see also ¶ [0135], FIGS. 25A-25C), wherein each rotor in at least one rotor pair is established at variable angle tilted away at an equal but opposite fore and aft angle from a vertical axis parallel to a vertical axis of the aircraft (¶¶ [0019], 
Regarding claim 4, Shaw discloses wherein each rotor is associated with a rotor drive system (¶¶ [0018], [0133]).
Regarding claim 6, Shaw discloses wherein each rotor drive system includes a motor and each motor is coupled to a battery system and wherein the propulsion system includes a generator and wherein each motor receives power from the battery system and the generator (¶¶ [0085], [0133]).
Regarding claim 7, Shaw discloses a liquid-fuel engine capable of sustaining the aircraft in a cruise flight mode independent of the rotor array (¶¶ [0085], [0133]).
Regarding claim 8, Shaw discloses a flight control system configured to transition the aircraft from the vertical flight mode to the cruise flight mode and from the cruise flight mode to the vertical flight mode (¶¶ [100], [0027]-[0029], [0127]).
Regarding claim 9, Shaw discloses an independent sensor associated with each rotor, the sensor configured for sensing a position of each rotor in the rotor array; and a rotor drive system configured to, responsive to sensing the position of each rotor, stop each rotor independently (¶¶ [0100], [0127]).
Regarding claim 10, Shaw discloses wherein each rotor of the rotor array has variable pitch (¶ [0096]).
Regarding claim 11, Shaw discloses wherein the liquid-fuel engine provides thrust sufficient to sustain the aircraft in the cruise flight mode without aid from the rotor array system (¶ [0133]).
Regarding claim 12, Shaw discloses wherein the liquid-fuel engine is coupled to a generator and wherein the generator is configured to provide energy to a battery management system and/or directly to the rotor array system (¶ [0085]).
Regarding claim 13, Shaw discloses wherein thrust sufficient to sustain the aircraft in the vertical flight is based on an energy contribution from the liquid-fuel engine and the battery management system (¶ [0133]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw as applied to claim 1 above.
Regarding claim 2, Shaw teaches each and every element of claim 1 as discussed above. Shaw also teaches wherein the fuselage includes a mounting system configured to couple a detachable cargo container to the fuselage (¶ [0105], FIGS. 9A-9B). Shaw’s teaching of the mounting system, however, refers to embodiments different than the embodiments relied upon for teaching the elements of claim 1. Specifically, Shaw teaches the mounting systems in the context of embodiments that do not include a wing (see FIGS. 9A-9B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shaw, by incorporating the mounting system into the embodiments that include a wing (e.g., the embodiments shown in FIGS. 23A-23B, 25A-25C), in order to provide an aircraft with optimal VTOL and horizontal flight capabilities, which can transport cargo long distances. 
Regarding claim 3, Shaw as modified teaches wherein the aircraft includes an aircraft center-of-gravity and wherein the detachable cargo container includes a detachable cargo container center-of-gravity and wherein the aircraft center-of-gravity remains substantially unchanged when the detachable cargo container is attached to the mounting system and when the detachable cargo container is detached from the mounting system (¶¶ [0028], [0099]-[0101]).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619